Citation Nr: 1509939	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired eye disorder, to include a vision disorder.
 
2. Entitlement to service connection for a disorder of the nose and/or throat.
 
3. Entitlement to service connection for a low back disorder, to include stenosis and/or residuals of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, with additional duty in the California Army National Guard. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in April 2011, August 2012 and May 2013 on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is once again required.  First, a number of relevant VA treatment records have not yet been associated with the clams file.  In December 2011, a VA eye examiner stated that her review of the claims file included treatment records from July 1996 through the present.  Similarly, in July 2013, a VA back examiner referred to treatment records showing spinal stenosis beginning in 1996.  Although neither examiner specifically identified these as VA treatment records, in an application for Social Security disability benefits, the Veteran indicated that he had received primary care treatment through VA Santa Fe Springs from 1999 through 2008, that he received treatment for his back and throat from VA Long Beach from 1990 to 2008, and that he received treatment for his back at VA Los Angeles in 2005.  The March 2007 rating decision and subsequent readjudications by the AOJ confirm that no VA treatment records prior to 2005, from VA Santa Fe Springs, or VA Los Angeles have been associated with the claims file or considered.  The Board's review of the claims file is similarly negative for such documents.  On remand, these missing records should be obtained.

Additionally, the current opinion VA opinion regarding the etiology of a nose/throat disability is inadequate as it is inconsistent with the evidence of record.  In July 2013, a VA examiner diagnosed the Veteran with allergic rhinitis and "sinusitis (resolved)."  She opined that there was no relationship to service in part because the sinusitis resolved after an alleged in-service 1982 episode.  A November 2005 VA treatment record, however, shows an assessment of sinusitis.  Moreover, the Board's review of the service treatment records is negative for an in-service notation of sinusitis, although episodes of rhinitis are noted.  An addendum opinion is therefore required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Whittier/Santa Fe Springs clinic from 1999 through 2008, from the VA Long Beach Healthcare System from 1990 to 2008, and from the VA Greater Los Angeles Healthcare System from 2005.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the July 2013 VA nose/throat opinion, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the November 2005 assessment of sinusitis is in any way related to the Veteran's period of active military service.  For purposes of the opinion, the examiner should consider the November 2005 assessment of sinusitis a current disability.  It should also be determined if any rhinitis present is a chronic disability, whether of allergic or other etiology.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




